Citation Nr: 1045070	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  97-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disorder.  

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for a left knee disorder.  

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss 
disability.  

4.  Whether new and material evidence has been received to reopen 
the claim of service connection for tinnitus.  

5.  Whether new and material evidence has been received to reopen 
the claim of service connection for vision loss.  

6.  Entitlement to service connection for a low back disorder.  

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a bilateral hearing 
loss disability.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in San Juan, Puerto 
Rico.  

In October 2000, the Board remanded the issues of whether new and 
material evidence had been received to reopen claims of service 
connection for low back and left knee disorders and denied claims 
of service connection for tinnitus, hearing loss, and vision 
loss.  Subsequently, the Veteran attempted to reopen his claims 
for service connection for tinnitus, hearing loss, and vision 
loss, and appealed the RO's continued denial of these claims.  He 
has appealed the subsequent denial of these claims.  In September 
2003 and January 2007, the Board remanded this appeal for further 
development.  The appeal has now been returned to the Board for 
further appellate action.

The Veteran has appeared at a hearing before a local hearing 
officer at the RO in January 2001.  A transcript of this hearing 
is contained in his claims folder.

The newly reopened claims of service connection for a low back 
disorder, a left knee disorder, bilateral hearing loss, and 
tinnitus are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In a November 1994 decision, the Board denied service 
connection for low back and left knee disorders.  

2.  Evidence received since the November 1994 Board denial of 
service connection for low back and left knee disorders bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claims of service connection for a low back 
disorder and left knee disorder.  

3.  In an October 2000 decision, the Board denied service 
connection for tinnitus, bilateral hearing loss, and vision loss.  

4.  Evidence received since the October 2000 Board denial of 
service connection for tinnitus and bilateral hearing loss bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claims of service connection for tinnitus and 
bilateral hearing loss.  

5.  Evidence received since the October 2000 Board denial of 
service connection for vision loss does not bear directly and 
substantially upon the specific matter under consideration, is 
cumulative or redundant, and is not by itself or in connection 
with evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim of 
service connection for vision loss.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1994 Board decision 
denying service connection for a low back disorder and left knee 
disorder is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2001).

2.  Evidence received since the October 2000 Board decision 
denying service connection for hearing loss and tinnitus is new 
and material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for vision loss has not been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board notes that new regulations have been placed into effect 
with respect to determinations as to whether new and material 
evidence has been received to reopen a claim for service 
connection.  These regulations apply to claims filed subsequent 
to August 29, 2001.  As the above claims were received prior to 
this time, they are governed by the laws and regulations 
addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new and 
material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with respect 
to a claim that has been denied, the claim will be reopened, and 
the claim decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be reopened 
and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

Low Back and Left Knee

In November 1994, the Board denied service connection for low 
back and left knee disorders.  The Board will now essentially 
reiterate the 1994 decision herein.

A.	 November 1994 Decision

The Board noted that the Veteran contended that he injured his 
low back and left knee in a recreational parachute jump during 
service in Germany in 1962.  It observed that he maintained that 
he was treated soon after service for low back and left knee 
symptomatology and that the injuries had resulted in his current 
low back and left knee problems.  

The Board observed that the service medical records were 
unavailable.  It also noted that in an undated statement received 
in June 1991, a private physician stated that he had seen the 
Veteran for complaints of low back and left knee pain.  The 
physician stated that he saw the Veteran again in 1982 and 
referred him to a VA hospital.  The Board observed that in 
treatment records dated in 1982, it was noted that the first 
visit by the Veteran was in April 1982 and that he presented 
complaining of low back and left knee pain resulting in a 
parachute accident in service in 1961 or 1962.  The Board also 
noted that in an August 1977 statement another private physician 
stated that he had examined the Veteran in August 1977 and 
recommended that he not engage in physical exercise for at least 
a week.  In a September 1992 statement, the same physician stated 
that other treatment records were nonexistent and could have been 
discarded due to inactivity.  

The Board also noted findings in VA treatment records from 1982 
to 1990.  The Board further indicated that in a November 1993 
statement, a medical director from a private facility reported 
that the Veteran had received services between 1963 and 1968.  He 
indicated that the diagnoses had been low back pain and left knee 
pain but stated that no records were available.  

The Board then observed that the Veteran reported having injured 
himself during the parachute jump on several occasion, including 
at his June 1991 hearing.  He also noted receiving treatment at a 
hospital in Germany for another condition at which time he also 
received for his knee and back.  The Veteran reported receiving 
treatment after service on an intermittent basis and noted that 
both disorders had remained symptomatic.  

The Board also noted that a friend of the Veteran testified that 
he had seen the Veteran parachute jump but did not see him 
sustain injury.  He indicated that he noticed that the Veteran 
had some condition following service based upon the way he 
walked.  


The Board stated that upon review of all the evidence, a low back 
disorder or left knee disorder was not of service origin.  The 
Board indicated that no service medical records were available 
and that the first clinical evidence of back or left knee 
pathology was dated in 1982.  It noted that in an undated 
statement almost thirty years after service, a private physician 
stated that he recalled seeing the Veteran with regard to low 
back and left knee pain soon after service, between 1963 and 
1968, although he did not recall the exact year.  The Board also 
noted that the November 1993 statement from the medical director 
indicated that he had been at the facility between 1963 and 1968 
for knee and back pain but no records were available.  The Board 
indicated that because of the inexact nature of the statements in 
regard to the Veteran's complaints and lack of any clinical 
findings from time of treatment, and due to the length of time 
since the treatment and the date the statements were received or 
written, the statements were of limited probative value as to the 
question of whether the Veteran's current disorders had their 
origins in service.  

The Board also noted that in a statement dated approximately 15 
years after service, another physician stated that he had seen 
the Veteran at that time for left knee and pelvis complaints.  
The Board noted that the statement was of limited probative value 
because of the inexact nature of the statement regarding the 
Veteran's symptomatology and the findings by the physician, and 
due to the length of time between separation from service and 
treatment.  

As to the Veteran's friend's testimony, the Board noted that 
while his observations as to symptomatology were probative, he 
was not medically trained.  As such, his opinion regarding 
chronic pathology was of limited probative value.  Similarly, the 
Veteran's testimony regarding the history of inservice origin of 
the chronic low back and left knee disorders was not a sufficient 
probative basis for granting the appeal given the other factual 
circumstances.  

The Board indicated that it had a heightened duty to explain due 
to the lost records.  In this light, it noted that VA outpatient 
treatment records in 1982 provided early evidence of the 
Veteran's back and left knee disorders, but this was many years 
after service.  It further noted that although the Veteran's 
friend was competent to report the Veteran's symptomatology, his 
testimony did not provide sufficient evidence of back and left 
knee pathology that was required for a grant of service 
connection.  The Board stated that there was no clinical evidence 
of pathology until 1982, many years after service.  It noted that 
although two private physicians made reference to seeing the 
Veteran prior to this time, they provided no records or details 
of treatment of pathology soon after service or that would 
otherwise support a finding of service connection.  The Board 
indicated that the medical and other credible evidence was not in 
equipoise such as to warrant a reasonable conclusion that the 
Veteran's low back and left knee disorders had their origins in 
service.  The Board also found that the presumption of arthritis 
was unwarranted as there were no clinical or other findings to 
suggest that the Veteran developed arthritis in his back or knee 
within one year of service.  

The Board found that low back and left knee disorders were not 
manifest during service nor were they shown to have their origin 
in service.  

B.	 Evidence Received after the November 1994 Decision

Evidence received subsequent to the November 1994 Board decision 
includes Social Security treatment records; VA and private 
treatment records, including an April 1997 report from the 
Veteran's private physician, C. Valle, M.D.; additional service 
medical records demonstrating that the Veteran was hospitalized 
for chickenpox in March 1963, which were received in June 2004; 
and numerous statements from the Veteran as to how he injured his 
back and knee during a parachute jump and how he received 
treatment for his knee and back when hospitalized for chickenpox 
in 1963.  

C.	 Analysis

The statements from the Veteran as to his injuries and how they 
were sustained, while new, were known at the time of the previous 
denial.  The treatment records received from the Social Security 
Administration, while new, essentially demonstrate that the 
Veteran was disabled as a result of back problems, with treatment 
records dating back to 1982.  The service treatment records, 
while added to the record subsequent to the November 1994 
decision and demonstrating that the Veteran was indeed 
hospitalized in 1963, reveal that his treatment was for 
chickenpox.  There is no indication that the Veteran received 
treatment for a back or knee disorder during his March 1963 
hospitalization.  

However, the April 1997 report from the Veteran's private 
physician, Dr. Valle, after providing detailed history of the 
accident and notations of subsequent treatment following the 
incident indicates that the Veteran's low back problems and left 
leg problems were related to the cumulative trauma of the 
parachute jumps and the 1962 accident.  

The new evidence, in the form of the opinion from Dr. Valle, when 
coupled with the evidence of current low back and left leg 
disorders, along with the statements of the Veteran and the 
absence of certain service treatment records, bears directly and 
substantially upon the issue at hand, and is so significant that 
it must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

Hearing Loss and Tinnitus

In October 2000, the Board denied service connection for hearing 
loss and tinnitus.  The Board will now essentially reiterate the 
October 2000 decision herein.

A.  October 2000 Decision

In denying service connection for tinnitus, the Board noted that 
it first looked to evidence of a current tinnitus disability.  It 
observed that the Veteran testified during his September 1999 RO 
hearing that he had constant ringing in his ears, frequently had 
to ask people to repeat what they had said, and could not hear 
televisions or radios well.  

It observed that during an August 1999 audiological evaluation at 
the Interdisciplinary Health Clinic, the Veteran reported 
constant tinnitus.  The Board noted that an earlier audiological 
evaluation from the same clinic, conducted in July 1997, had 
revealed complaints of occasional bilateral tinnitus.  The Board 
stated that although the audiologist in either August 1999 or 
July 1997 did not provide a specific tinnitus diagnosis, it found 
the examiners' descriptions of the Veteran's account of his 
tinnitus condition to be the equivalent of a diagnosis, as the 
condition was based solely on the subjective account by the 
Veteran.  The Board found that the Veteran was competent to 
describe a current tinnitus condition.  Thus, the Board was 
satisfied that sufficient evidence existed for a current tinnitus 
condition.

The Board also noted that the Veteran had to provide sufficient 
evidence of an inservice disease or injury related to his 
tinnitus condition.  It noted that a review of the service 
medical records provided no evidence of treatment for tinnitus or 
complaints by the Veteran.  It observed that a hearing evaluation 
conducted in April 1961 did not reveal any complaints of tinnitus 
or other hearing problems.  

The Board noted that the Veteran testified during his September 
1999 RO hearing that his tinnitus condition, which he described 
as "a lot of whistling, ringing, in both ears", started as soon 
as he was discharged from the Army.  He stated that he was 
exposed to constant noise without the benefit of earplugs while 
he was a tank gunner in Germany from 1960 to 1963.  The Veteran 
indicated that he fired the tank's main gun on a regular basis in 
preparation for possible deployment to Vietnam.  The Board noted 
that the Veteran's DD Form 214 verified that he was an armor 
crewman and qualified expert with the 90-millimeter tank gun and 
45-caliber submachine gun.  The Board found that this account by 
the Veteran of being a tank gunner during service was sufficient 
evidence of the incurrence of an inservice injury.

However, the Board found that the Veteran's tinnitus claim had to 
fail because of the absence of a nexus, from a competent medical 
authority, between his current complaints of tinnitus and his 
reported tinnitus immediately upon service discharge.  It noted 
that the Veteran had submitted statements, most notably his 
testimony from his September 1999 RO hearing, that dealt 
exclusively with his tinnitus claim.  It observed that the 
Veteran complained that the ringing in his ears was caused by his 
constant exposure to tank firing while he was in the service.  
The Board indicated that although it recognized that the Veteran 
had associated his current tinnitus problem to his active 
service, a review of the entire record did not reveal any 
evidence from a competent medical authority that connected the 
Veteran's current tinnitus to military service.

The Board stated that the Veteran essentially relied on his own 
opinion that his current tinnitus originated from inservice tank 
gun blasts.  It indicated that the record did not show that the 
Veteran was a medical professional or that he had the training 
and expertise to be qualified to provide opinions on clinical 
findings.  Consequently, these statements did not constitute 
competent medical evidence of the origin of his tinnitus, either 
on the basis of current tinnitus related to a chronic disability 
for same shown in service or on the basis of current tinnitus 
related to continuous symptomatology after service.  A review of 
the record did not reveal any competent medical evidence from a 
qualified physician to support this claim.

The Board noted that as the Veteran had presented no evidence, 
other than his own allegations, to establish that his current 
tinnitus problem was incurred in or aggravated by active service, 
his claim for service connection for tinnitus had to be denied.

As it related to hearing loss, the Board indicated that as to the 
first element, a current disability, the record showed sufficient 
evidence of a current bilateral hearing loss disability.  The 
record included an August 1999 audiological evaluation report 
from the Interdisciplinary Health Clinic.  The August 1999 
audiologist concluded that the test results suggested normal 
hearing to 1000 Hertz, slight sensory neural loss at 2000 Hertz 
in the right and left ears, and an abrupt drop of severe to 
profound degree of hearing loss from 3000 Hertz and up.  The 
Board stated that it was clear that the auditory threshold in 
each ear exceeded 40 decibels in several frequencies.  Thus, the 
auditory evaluation satisfied the statutory requirements of a 
current hearing loss disability. 

As to the second element of a well-grounded claim, an inservice 
disease or injury, the Board noted that the Veteran had described 
his noise exposure in service while serving as a tank gunner in 
Germany from 1960 to 1963.  It indicated that as was discussed in 
the section regarding the tinnitus claim, he was competent to 
testify as to his exposure to noise in service.  The Board found 
that this was sufficient evidence of an inservice injury.

As to a nexus between the current disability and the inservice 
disease or injury, the Board found that this evidence was 
lacking.  The Board first pointed out that the only evidence on 
record of an inservice hearing evaluation, conducted in April 
1961 while he was a tank gunner, did not reveal any evidence of 
hearing loss.  The Board did note that the most recent 
audiological examination, from August 1999, included a history 
from the Veteran of exposure to noise during U.S. Army service, 
and a reported history of high frequency bilateral hearing loss.  
It indicated however, that this report did not include an opinion 
by the audiologist that, in her opinion, the Veteran's bilateral 
hearing loss was caused by noise exposure in service.  The Board 
found the Veteran's account of the source of his hearing loss, as 
relayed to the audiologist, was not the same as a competent 
medical opinion as to the same.

The Board acknowledged that the Veteran associated his current 
hearing loss to his inservice noise exposure.  It noted that 
during his September 1997 RO hearing, the Veteran testified that 
he noticed he had lost some hearing immediately upon service 
discharge.  He stated that he had difficulty communicating with 
people and that his hearing slowly deteriorated to the point that 
he eventually was prescribed hearing aids by VA.  The Board also 
acknowledged, and found credible, the Veteran's mother's lay 
witness account of the Veteran's apparent hearing problems.  She 
stated in a February 1996 statement that upon returning from 
military service, the Veteran had a hard time hearing the 
television, when on the phone or when in normal conversations.  

The Board indicated that it could not rely exclusively on the 
statements of the Veteran and other lay witnesses such as his 
mother regarding the source of his current hearing loss problems.  
It stated that the nexus opinion relating such hearing loss to a 
chronic condition in service or continuous symptomatology after 
service (in the absence of a chronic condition shown in service) 
had to come from a competent medical authority.  The record did 
not show that either the Veteran or his mother was a medical 
professional or had the training and expertise to be qualified to 
provide opinions on clinical findings.  Thus, the statements from 
the Veteran and his mother did not constitute competent medical 
evidence of the origin of his bilateral hearing loss.

The Board indicated that as the Veteran had presented no 
evidence, other than his own statements and those by his mother, 
to establish that his current bilateral hearing loss disability 
was incurred in or aggravated by active service, his claim for 
service connection for bilateral hearing loss had to be denied.  

B.  Evidence Received after the October 2000 Decision

Evidence added to the record subsequent to the October 2000 
decision includes Social Security Administration records; VA and 
private treatment records, including statements from the 
Veteran's private physician, A. Badui, M.D.; the results of a 
December 2000 audiological evaluation showing diagnoses of 
tinnitus and sensorineural hearing loss, with reference to 
inservice noise exposure; service treatment records added to the 
record in November 2004; and statements from the Veteran as to 
his belief that his hearing loss and tinnitus are related to his 
exposure to noise while in service.  

C.	 Analysis

With regard to the service treatment records added in November 
2004, the Board notes that these records do not address either 
hearing loss or tinnitus.  The statements of the Veteran about 
his beliefs as to where his hearing loss and tinnitus arose from 
were known at the time of the prior denial.  The Social Security 
Administration records do not impact either the hearing loss or 
tinnitus issue.  

The December 2000 audiological evalatuion makes reference to the 
Veteran's inservice noise exposure when diagnosing sensorineural 
hearing loss and tinnitus.  The February and June 2001 statements 
from Dr. Badui demonstrate that the Veteran was diagnosed as 
having bilateral sensorineural hearing loss.  The June 2001 
statement from Dr. Badui notes that the Veteran served in the 
Army from October 1950 to May 1963.  He observed that the Veteran 
reported that when he was active with the Army he was exposed to 
loud noises.  Dr. Badui noted that a December 2000 audiogram had 
shown bilateral sensorineural hearing loss, worse on the right.  
He indicated that this type of hearing loss is in relation 
sometimes with acoustic trauma, exposition to loud noises, 
ototoxic medicines, etc.  

The new evidence, in the form of the December 2000 audiological 
findings and the opinion from Dr. Badui, when coupled with the 
statements of the Veteran, and the absence of certain service 
treatment records, bears directly and substantially upon the 
issue at hand, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Vision Loss

A.	 October 2000 Decision

In denying service connection for vision loss, the Board noted 
that a March 1995 patient referral consultation form from Optica 
Lee/Borinquen, Inc. included a visual acuity assessment of 20/50 
in both eyes, and a prescription for corrective lenses. The Board 
found that this was sufficient evidence of a current disability.

As for evidence of a disease or injury in service, the Board 
pointed out that there was no evidence in the service medical 
records of complaints or findings of vision loss in service.  It 
noted that an April 1961 test of visual acuity found the Veteran 
to have 20/20 vision in both eyes.  

The Board indicated that during his September 1997 RO hearing, 
the Veteran testified that the repeated flashes from gun 
explosions, as he looked through his tank's targeting periscope, 
hurt his eyes.  He stated that these explosions caused him to 
"see stars" and that he often had to rub his eyes after prolonged 
shooting exercises.  The Board found that the Veteran was 
competent to testify as to an inservice injury.  The Board also 
found that giving the Veteran the benefit of the doubt, his 
account of these gun explosions at least temporarily affecting 
his vision was sufficient evidence of an inservice injury.

The Board found that the Veteran's service connection claim for 
vision loss failed for a lack of nexus between his current vision 
loss condition and his active military service.  It noted that a 
thorough review of the record did not reveal any competent 
medical evidence to connect the Veteran's current vision 
condition to active military service.  The Board noted that the 
Veteran testified during his September 1997 RO hearing that he 
was never prescribed glasses in service and was never told by 
doctors in service that he had a vision problem.  He also 
testified that he first noticed eyesight problems in 1974, 
approximately eleven years after his service discharge.  The 
record also showed that although VA medical records from March 
1990 revealed a provisional diagnosis of refractive error of the 
eyes, the October 1990 VA ophthalmology consultation showed 
uncorrected visual acuity of 20/20 in both eyes.

The Board indicated that there was no medical basis to support 
the Veteran's assertion that his current vision loss was caused 
by active military service.  It noted that the Veteran 
essentially relied on his own opinion that his current vision 
loss originated from inservice tank gun blasts.  The record did 
not show that the Veteran was a medical professional or that he 
had the training and expertise to be qualified to provide 
opinions on clinical findings.  Consequently, his statements did 
not constitute competent medical evidence of the origin of his 
current vision loss.  It indicated that such a claim had to be 
based on a diagnosis by a qualified physician and supported by a 
physical examination.  The Board stated that a review of the 
record did not reveal any competent medical evidence from a 
qualified physician to support the Veteran's claim.

The Board indicated that as the Veteran had presented no 
evidence, other than his own statements to establish that his 
current vision loss disability was incurred in or aggravated by 
active service, his claim for service connection for vision loss 
had to be denied.  

B.	 Evidence Received after the October 2000 Decision

Evidence added to the record subsequent to the October 2000 
decision includes Social Security Administration records; VA and 
private treatment records, including an April 2001 report from 
the Veteran's private physician, H. Martinez, M.D.; service 
treatment records added to the record in November 2004; and 
statements from the Veteran as to his belief that his current 
vision loss is related to his period of service.  

C.	 Analysis

With regard to the service treatment records added in November 
2004, the Board notes that these records do not address any 
vision loss.  The statements of the Veteran about his beliefs as 
to how his vision loss was related to his period of service were 
known at the time of the prior denial.  The Social Security 
Administration records, while noting that the Veteran wears 
glasses, do not relate any vision loss to the Veteran's period of 
service.  Likewise, the April 2001 report from Dr. Martinez, 
while noting visual impairment, correctable to 20/20, and the 
Veteran's complaints of blurred vision in both eyes, does not 
relate any current eye disability to the Veteran's period of 
service.  Dr. Martinez also reported that the Veteran had no 
history of eye illness or eye surgery.  

The newly received evidence does not relate to the unestablished 
element of a nexus between any current eye disorder and the 
Veteran's period of service, which was the basis of the prior 
denial.  Accordingly, it does not bear directly and substantially 
upon the specific matter under consideration, is either 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it must 
be considered in order to fairly decide the merits of the claim 
and the petition to reopen must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, but does not find the evidence to be so evenly balanced as 
to give rise to such doubt.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).


Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

As it relates to the issues of whether new and material evidence 
has been received to reopen the claims of service connection for 
a back disorder, a left knee disorder, bilateral hearing loss, 
and tinnitus, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decision to reopen these claims, further 
assistance is not required to substantiate the reopening of the 
claims.

As it relates to the issue of whether new and material evidence 
has been received to reopen the claim of service connection for 
vision loss, the Court has held that the VCAA notice in a new and 
material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a January 2008 letter, the RO informed the Veteran that he had 
been previously denied service connection for vision loss in 
October 2000.  The AMC, acting on behalf of the RO, indicated 
that the claim had been denied as the Veteran had presented no 
evidence, other than his own statements that his vision loss 
disability was incurred in or aggravated by service.  The RO 
stated that in order for the Veteran to reopen this claim, new 
and material evidence was needed.  He was told that new and 
material evidence was evidence that raised a reasonable 
possibility of substantiating the claim.  The evidence could not 
be repetitive or cumulative of the evidence that was had at the 
time of the prior denial.  While the Board notes that the Veteran 
was informed of the new criteria as it related to new and 
material evidence, he had been informed of the old rating 
criteria in prior rating decisions and statements of the case.  
As such, the Veteran was made aware of the criteria necessary for 
reopening his claim.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  Social 
Security records have been associated with the claims folder.  
The appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

As noted above, a portion of the Veteran's treatment records 
appear to have been lost through no fault of the Veteran.  
However, these records have been found to not be available on 
numerous occasions.  

The duty to assist does not include provision of a medical 
examination or opinion, unless new and material evidence has been 
secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) and the Board 
concludes that new and material evidence has not been submitted 
on this petition.  Accordingly, there is no duty to provide an 
examination and no error exists. 

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements; testimony, if so desired; and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have been 
met, and no further action is necessary to assist the Veteran in 
substantiating this claim.



ORDER

New and material evidence has been received to reopen the 
Veteran's claims of service connection for low back and left knee 
disorders and for tinnitus and hearing loss disability.  To this 
extent, the appeal is granted subject to the directions set forth 
in the following remand section of this decision.

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for vision loss.  Thus, the 
petition to reopen is denied.  


REMAND

With regard to the newly reopened claims of service connection 
for low back and left knee disorders and tinnitus and hearing 
loss, the Board notes that as the claims have been reopened, the 
Veteran should be afforded VA examinations to determine the 
nature and etiology of any low back, tinnitus, hearing loss, or 
left knee disorder, and their relationship, if any, to service.  

Moreover, as it relates to the Veteran's claim of service 
connection for left knee and low back disorders, the Board notes 
that the Veteran has testified that his low back and left knee 
disorders result from his performing parachute jumps, to include 
an incident where he injured his back and left knee during a 
jump.  The Veteran's friend at the time of a June 1991 hearing 
indicated that he was aware that the Veteran was a member of the 
parachute club and knew that the Veteran had injured himself when 
performing one of these parachute jumps.  

As to the issues of service connection for hearing loss and 
tinnitus, the Board notes that the Veteran has reported having 
had hearing loss and tinnitus since his period of service.  The 
Board also observes that the Veteran's military occupational 
specialty was that of an armor crewman with the Veteran having 
been deemed an expert in the 90 mm tank gun and the sub machine 
gun.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the 
above, the Veteran should be afforded VA examinations to 
determine the nature and etiology of any current hearing loss, 
tinnitus, low back, or left knee disorder and their relationship, 
if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current low back or left 
knee disorder.  All indicated tests and 
studies are to be performed and all 
findings are to be reported in detail.  The 
claims folder and a copy of this remand are 
to be made available to the examiner for 
review and such review should be noted in 
the report.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any left knee 
or low back disorder is related to the 
Veteran's period of service, to include as 
a result of any injuries sustained during a 
parachute jump or by way of numerous 
parachute jumps.  Complete detailed 
rationale is requested for any opinion that 
is rendered.  

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current hearing loss and 
tinnitus.  All necessary tests and studies 
should be performed and all findings should 
be reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should answer the following 
questions: Is it at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss or tinnitus is 
related to the Veteran's period of active 
service, to include as a result of noise 
exposure when performing his duties as an 
armor crew man/tank gunner?  The examiner 
should provide a rationale for the opinion.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on appeal 
on a de novo basis.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


